                  Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 1 of 20



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Scott Johnson (Bar #287182)
     sjohnson@gajplaw.com
4    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
5    Roseville, CA 95747
     916-290-7778 ph
6    916-721-2767 fax
7    Attorneys for Plaintiff
     Christine Carpenter
8

9                                    UNITED STATES DISTRICT COURT
10
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
11
                                                  CASE NO.
12
     Christine Carpenter,
13
                               Plaintiff,         COMPLAINT FOR DAMAGES:
14
             v.                                     1. Violation of Fair Credit Reporting Act;
15                                                  2. Violation of the California Consumer Credit
                                                       Reporting Agencies Act
16   Equifax Information Services, LLC,
     TransUnion, LLC, King-American
17   Ambulance Company, Grant Mercantile
18
     Agency, Inc.

19                             Defendants.
20

21

22

23           COMES NOW Plaintiff Christine Carpenter, an individual, based on information and
24   belief, to allege as follows:
25
                                             INTRODUCTION
26
         1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b), 15 U.S.C.
27
             § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. § 1681i(a)(4)), 15 U.S.C.
28




                                                     1
           Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 2 of 20



1
        §1681i(a)(5)(A)), and the California Consumer Credit Reporting Agencies Act,
2
        California Civil Code §1785.25(a).
3    2. Plaintiff seeks redress for the unlawful and deceptive practices committed by the
4       Defendants in connection with their inaccurate, misleading, or incomplete reporting of
5       Plaintiff’s debt discharged in Plaintiff’s Chapter 7 bankruptcy.
6    3. Defendant King-American Ambulance Company (hereinafter “King”) is reporting

7       Plaintiff’s account as a collection account that is unpaid and with a balance owed
        instead of discharged in bankruptcy.
8
     4. Defendant Grant Mercantile Agency, Inc. (hereinafter “Grant”) is also reporting
9
        Plaintiff’s account as a collection account with a balance owed instead of discharged in
10
        bankruptcy.
11
     5. Such reporting is wholly inaccurate, misleading, and adversely impacts Plaintiff’s
12
        credit worthiness.
13   6. Plaintiff’s credits score has been adversely impacted by the reporting.
14   7. Plaintiff’s credit reports have been disseminated to third parties since the entry of her
15      discharge and Plaintiff has been unable to qualify for basic credit accounts and rental
16      units as a result of the reporting by King and Grant.

17   8. The United States Congress has found the banking system is dependent upon fair and
        accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
18
        banking system, and unfair credit reporting methods undermine the public confidence,
19
        which is essential to the continued functioning of the banking system.
20
                                  JURISDICTION & VENUE
21
     9. Plaintiff re-alleges and incorporates herein by this reference the allegations in each and
22
        every paragraph above, fully set forth herein.
23
     10. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15 U.S.C. §
24
        1681
25
     11. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
26
                                  GENERAL ALLEGATIONS
27
     12. Plaintiff alleges that each and every defendant data furnisher had notice of Plaintiff’s
28
        bankruptcy discharge.

                                                   2
           Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 3 of 20



1
     13. Plaintiff alleges that each and every Defendant is familiar with credit reporting industry
2
        standards and subscribes thereto.
3
     14. Plaintiff alleges that each and every Defendant understands that deviation from credit
4
        reporting industry standards can and often does result in denial of credit, higher interest
5
        rates, and prompts those making credit decisions to draw a more negative inference
6
        from the reported data than if the Defendant reported in accordance with the recognized
7
        industry standard.
8
     15. Plaintiff alleges that all actions alleged herein by Defendants were done knowingly,
9
        intentionally, and in reckless disregard for credit reporting industry standards in an
10
        attempt to purposefully undermine Plaintiff’s ability to reorganize and repair Plaintiff’s
11
        FICO Score.
12
     16. In the alternative Plaintiff alleges that each and every Defendant’s actions was the
13
        result of reckless policies and procedures that inevitably led to inaccurate, misleading,
14
        or incomplete credit reporting.
15
                        FICO, Inc.
16
     17. FICO is a leading analytics software company with its principal headquarters located in
17
        San Jose California. FICO has over 130 patents related to their analytics and decision
18
        management technology, and regularly uses mathematical algorithms to predict
19
        consumer behavior including credit risk.
20
     18. The FICO Score has become the standard measure of consumer credit risk in the United
21
        States and is used in ninety percent of lending decisions.
22
     19. A FICO score consists of a three-digit number summarizing a consumer’s credit risk or
23
        likelihood to repay a loan. FICO periodically updates its scoring models resulting in
24
        multiple FICO Score versions.
25
     20. Base FICO Scores range from 300 to 850, while industry-specific FICO Scores range
26
        from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
27
        default.
28




                                                   3
           Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 4 of 20



1
     21. Different lenders use different versions of FICO Scores when evaluating a consumer’s
2
        credit worthiness.
3
     22. There are 28 FICO Scores that are commonly used by lenders.
4
     23. A consumer’s FICO Score is calculated based solely on information in consumer credit
5
        reports maintained at credit reporting agencies (CRAs).
6
     24. The three largest CRAs are Experian Information Solutions, Inc.; Equifax, Inc. and
7
        Transunion, LLC.
8
     25. FICO does not control what information is provided on a consumer’s credit report.
9
        Instead, the scoring models or algorithms are based on the premise that information
10
        provided by the CRAs is accurate and complies with credit reporting industry
11
        standards.
12
     26. There are five key factors that a FICO Score considers: 1) Payment History 2) Amount
13
        of Debt 3) Length of Credit History 4) New Credit and 5) Credit Mix.
14
     27. Each of the five factors is weighted differently by FICO.
15
     28. 35% of a consumer’s FICO Score relates to payment history, 30% relates to the amount
16
        of debt, 15% relates to the length of credit history, 10% relates to new credit, and the
17
        last 10% relates to a consumer’s credit mix or the different types of debts reported.
18
     29. Payment history refers to whether a consumer has paid their bills in the past, on time,
19
        late or missed payments. The more severe, recent, and frequent the late payment
20
        information, the greater the impact on a FICO Score. Public record items such as
21
        bankruptcy, foreclosure, judgments, and wage garnishments are also considered part of
22
        a consumer’s payment history.
23
     30. In factoring the severity of delinquent payments, a FICO Score considers how late the
24
        payment continues to be, how much is owed, how recently this occurred, and how
25
        many delinquent accounts exist.
26
     31. Once a delinquent account has been remedied the longer the account stays current the
27
        more a consumer’s FICO Score should increase.
28




                                                  4
           Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 5 of 20



1
     32. FICO Scores are entirely dependent upon information provided by data furnishers
2
        (DFs) to CRAs.
3
     33. The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies similarly
4
        in terms of their impact on one’s FICO Score. Specifically, both Chapters have the
5
        same level of severity with respect to their FICO Score and for both, FICO uses the
6
        FILING DATE to determine how long ago the bankruptcy took place.
7                  Metro 2
8    34. The Consumer Data Industry Association is an international trade association
9       representing the consumer credit, mortgage reporting, employment and tenant screening
10      and collection service industries.

11
     35. The credit reporting industry has adopted a standard electronic data reporting format
        called the Metro 2 format. The Metro 2 format was developed by the CDIA in an effort
12
        to universally report debts in a particular manner that is understood to be the most
13
        accurate way in which to report a debt. Specifically, Metro 2 format was designed to
14
        allow reporting of the most accurate and complete information on consumer’s credit
15
        history.
16
     36. The CDIA’s Metro 2 format is the credit reporting industry standard for accurate credit
17      reporting.
18   37. The credit reporting industry at large depends upon Metro 2 and the CDIA’s
19      recommendations for reporting debt accurately.
20   38. The CDIA is The expert on accurate credit reporting. In support of this allegation

21      Plaintiff avers the following:
            a. The CDIA offers a FCRA certificate program for all CRAs.
22
            b. The CDIA offers a FCRA awareness program for all CRAs.
23
            c. The CDIA offers a FCRA Certificate program for DFs.
24
            d. The CDIA offers a FCRA awareness program for DFs.
25
            e. The CDIA offers a Metro 2 Learning system to provide detailed instructions on
26
                the use of Metro 2 format to ensure understanding of the reporting guidelines
27              for each field of the Metro 2 Format as well as the relationship between multiple
28              fields.


                                                 5
           Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 6 of 20



1           f. The CDIA hosts workshops developed and authorized by Equifax, Experian,
2               Innovis, and Transunion.
3           g. The CDIA developed a credit reporting resource guide for accurately reporting
4               credit.

5    39. The CDIA’s Metro 2 is accepted by all CRAs.
     40. The credit reporting accepted industry standards for reporting Metro 2 accurately are
6
        found in the CDIA’s credit reporting resource guide (CRRG).
7
     41. The CRRG outlines the industry standards for most accurately reporting debts using
8
        Metro 2.
9
     42. The three main credit bureaus helped draft the CRRG.
10
     43. The CRRG is not readily available to the public. It can be purchased online for
11      $229.45.
12   44. Even if a buyer is ready willing and able to pay for the CRRG, the CDIA will NOT
13      grant access to the guide unless the buyer represents an organization included in the
14      Metro 2 Access Policy.

15   45. When FICO calculates credit scores the algorithms use Metro 2 information based on

16
        industry standards established by the CDIA.
     46. The algorithms used by FICO in determining a consumer’s credit score are premised on
17
        the Metro 2 data received comporting with the CDIA’s recommendations for accurate
18
        credit reporting.
19
     47. If the Metro 2 data received by FICO deviates from industry standards an inaccurate or
20
        incorrect FICO Score results. If the resulting FICO Score is lower a consumer will be
21
        considered a higher credit risk resulting in less favorable lending terms.
22                        e-OSCAR
23   48. E-OSCAR is the web-based Metro 2 compliant system developed by Experian
24      Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and Innovis that enables

25      DFs and CRAs to create and respond to consumer credit disputes.

26
     49. When a consumer sends a dispute letter to a CRA the CRA then sends an automated
        credit dispute verification (ACDV) via e-Oscar to the DF.
27
     50. The ACDV contains within it Metro 2 codes next to certain data fields associated with a
28
        credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a Charge Account).


                                                  6
           Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 7 of 20



1               Bankruptcy Credit Reporting Industry Standards & Consumer
2               Information Indicator
3    51. When a consumer files bankruptcy certain credit reporting industry standards exist.
4    52. Certain Metro 2 data is regularly expected and calculated by FICO when determining a

5       consumer’s credit worthiness.
     53. The Consumer Information Indicator (CII) is a critical field in the Metro 2 Format that
6
        indicates a special condition that applies to a specific consumer.
7
     54. Under Metro 2 the CII must be reported only on the consumer to whom the information
8
        applies.
9
     55. It is the credit reporting industry standard to report a very specific CII upon the filing of
10
        a consumer bankruptcy.
11   56. In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a petition for
12      Chapter 7 has been filed, is active, but no discharge has been entered.
13   57. CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is active, but
14      no discharge entered. This is usually translated on a consumer credit report as “Wage

15      Earner Plan” or “WEP” in the “Account Status” portion of a trade line. Such reporting

16
        alerts any potential lender that the account is no longer in a collectable status but is
        being handled by a Chapter 13 trustee.
17
     58. The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed but the
18
        chapter is undesignated/unknown.
19
     59. The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
20
     60. The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been discharged.
21
     61. The CII field is a critical field for consumers and directly relates to and impacts a
22      consumer’s credit worthiness.
23   62. The lack of a CII reported makes it appear that a consumer has not addressed
24      outstanding debt obligations through the bankruptcy process.

25   63. The lack of a CII reported also suggests that creditors are free to collect against a

26
        consumer as an individual or that no stay exists to prevent in personam collection
        activity.
27
     64. Failure to report the correct CII indicator will prompt those making credit decisions to
28
        draw a more negative inference regarding a consumer’s credit worthiness.


                                                    7
              Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 8 of 20



1     65. Under the Fair Credit Reporting Act a bankruptcy can be reported for ten years.
2     66. The ten-year rule for reporting runs from the date the bankruptcy was filed.
3     67. A consumer’s FICO Score is directly related to the date on which a petition is filed and
4          acknowledged.

5     68. The more time that has passed since the filing of the bankruptcy, the less negative
           impact the bankruptcy will have on a consumer’s FICO Score.
6
      69. Failure to reference the bankruptcy filing (CII field) and or the correct petition date
7
           shall result in a lower FICO Score resulting in those making credit decisions to draw a
8
           more negative inference regarding a consumer’s credit worthiness.
9
                   Plaintiffs Bankruptcy Filing
10
      70. Plaintiff filed for Chapter 13 bankruptcy protection on April 27, 2016 in order to
11         discharge various debts and improve Plaintiff’s credit worthiness and FICO Score.
12    71. Plaintiff’s Chapter 13 bankruptcy was converted to Chapter 7 on March 4, 2019.
13    72. Plaintiff received a Chapter 7 discharge on June 5, 2019.
14   73. On July 25, 2019 Plaintiff ordered a credit report from Experian, Equifax, and

15         TransUnion to ensure proper reporting by Plaintiff’s creditors after entry of her

16
           discharge.
     74.   Plaintiff noticed several different trade lines on the July 25, 2019 credit report all
17
           reporting inaccurate, misleading, or incomplete information that did not comply with
18
           credit reporting industry standards.
19
     75.   Accounts with King and Grant reported Plaintiff’s account as in collections with a
20
           balance owed.
21
     76.   In response, Plaintiff disputed the inaccurate King and Grant tradelines via certified
22         mail with Experian, Equifax, and TransUnion on August 14, 2019.
23   77.   Plaintiff’s dispute letter specifically put defendants Grant and King on notice that
24         Plaintiff had filed for bankruptcy and received a discharge and that the account should

25         be updated to reflect the bankruptcy discharge and not be listed as charged off, bad

26
           debt, or in collection.

27   78. Plaintiff is informed and believes that each CRA received Plaintiff’s dispute letter and
28         in response sent Plaintiff’s dispute to each DF via an ACDV through e-OSCAR.



                                                      8
             Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 9 of 20



1
     79. On September 18, 2019 after the statutory time period had elapsed for Plaintiff to
2
           receive a reinvestigation report from the CRAs, Plaintiff ordered a second three bureau
3
           credit report from Experian for the sole purpose to ensure Plaintiff’s accounts had in
4
           fact been updated.
5
     80.   The King and Grant accounts listed above had not been updated.
6
           Inaccuracy – King
7
     81.   Plaintiff was frustrated to see that Defendant King did not properly update the accounts
8
           but instead continued to report Plaintiff’s account as a collection account with a past-
9
           due amount owed rather than discharged in bankruptcy.
10
     82.   King did not update Plaintiff’s credit report to indicate that the account was included
11
           and discharged in bankruptcy and instead continued to report on Plaintiff’s credit report
12
           as if no bankruptcy was filed.
13
     83.   Therefore, it appears that King can still collect against Plaintiff and that the King
14
           account was not included and discharged in bankruptcy.
15
     84.   King has failed to report anything whatsoever that would alert creditors that King can
16
           no longer collect against Plaintiff on that debt.
17
                  Willfulness
18
     85.   This was not a negligent act by Defendant King but instead an intentional act to
19
           purposefully undermine Plaintiff’s ability to effectively restore Plaintiff’s credit
20
           through bankruptcy.
21
     86.   King is not following industry standards and is not listing the correct consumer
22
           information indicator (CII) as the CII should have been updated to E as Plaintiff’s
23
           bankruptcy has been discharged.
24
     87.   By indicating that the account status as unpaid without noting the chapter 7 bankruptcy
25
           discharge it appears that Plaintiff has failed to address this outstanding debt thus
26
           making Plaintiff less credit worthy.
27

28




                                                     9
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 10 of 20



1
     88.   King’s reporting makes Plaintiff appear less credit worthy because, if the CII E were
2
           reported the collection and past-due notations would be replaced with a status notation
3
           of included and discharged in bankruptcy.
4
     89.   Such a notation alerts lenders that Plaintiff’s debts with King have been included and
5
           discharged in bankruptcy rather than still collectible.
6
     90.   Once King received Plaintiff’s dispute rather than acknowledge the bankruptcy filing
7
           and subsequent discharge King noted the account as a collection account with
8
           absolutely no indication whatsoever that Plaintiff had successfully discharged the debt.
9
     91.   Rather than mark the account as included and discharged in bankruptcy King continues
10
           to report the account delinquent i.e. unpaid with the hope that Plaintiff will pay the
11
           account at some point in the future.
12
     92.   Plaintiff believes the reporting of the inaccurate and misleading information was done
13
           by King in order to have her make a payment on the account in order to have the
14
           negative information removed from her credit report.
15
     93.   Such a scheme directly undermines the integrity of not only the bankruptcy court but
16
           also the integrity of the credit reporting system at large.
17
           Inaccuracy – Grant
18
     94.   Plaintiff was frustrated to see that Defendant Grant did not properly update the account
19
           but instead continued to report Plaintiff’s account as a collection account with a past-
20
           due amount owed rather than discharged in bankruptcy.
21
     95.   Grant did not update Plaintiff’s credit report to indicate that the account was discharged
22
           in bankruptcy and instead continued to report on Plaintiff’s credit report as if no
23
           bankruptcy was filed.
24
     96.   Therefore, it appears that Grant can still collect against Plaintiff and that the Grant
25
           account was not discharged in bankruptcy.
26
     97.   Grant has failed to report anything whatsoever that would alert creditors that Grant can
27
           no longer collect against Plaintiff on that debt.
28
                  Willfulness


                                                     10
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 11 of 20



1
     98.   This was not a negligent act by Defendant Grant but instead an intentional act to
2
           purposefully undermine Plaintiff’s ability to effectively restore Plaintiff’s credit
3
           through bankruptcy.
4
     99.   Grant is not following industry standards and is not listing the correct consumer
5
           information indicator (CII) as the CII should have been updated to E as Plaintiff’s
6
           bankruptcy has been discharged.
7
     100. By indicating that the account status as unpaid without noting the chapter 7 bankruptcy
8
           discharge it appears that Plaintiff is still responsible for paying the balance that is listed
9
           on her credit report.
10
     101. Grant’s reporting makes Plaintiff appear less credit worthy because, if the CII E were
11
           reported the collection and past-due notations would be replaced with a status notation
12
           of discharged in bankruptcy.
13
     102. Such a notation alerts lenders that Plaintiff’s debt with Grant have been discharged in
14
           bankruptcy rather than still collectible.
15
     103. Once Grant received Plaintiff’s dispute rather than acknowledge the bankruptcy filing
16
           and subsequent discharge Grant noted the account as a collection account with
17
           absolutely no indication whatsoever that Plaintiff had successfully discharged the debt.
18
     104. Rather than mark the account as discharged in bankruptcy, Grant continues to report the
19
           account delinquent i.e. unpaid with the hope that Plaintiff will pay the account at some
20
           point in the future.
21
     105. Plaintiff believes the reporting of the inaccurate and misleading information was done
22
           by Grant in order to have her make a payment on the account in order to have the
23
           negative information removed from her credit report.
24
     106. Such a scheme directly undermines the integrity of not only the bankruptcy court but
25
           also the integrity of the credit reporting system at large.
26
                   Damages
27

28




                                                       11
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 12 of 20



1
     107. As a result of the incorrect reporting, Plaintiff has suffered economic loss, diminished
2
          credit, emotional harm, and excessive stress resulting in doubt as to the effectiveness of
3
          the Bankruptcy Code.
4
     108. Plaintiff is frustrated and annoyed that her credit has not improved since the discharge of
5
          her chapter 7 bankruptcy as she believed the account with King and Grant was
6
          discharged.
7
     109. Plaintiff’s anxiety and stress has increased significantly as she learned that King and
8
          Grant were not acknowledging the bankruptcy discharge and believes that King and
9
          Grant can still collect on the account based on what is still being reported after she
10
          disputed the information.
11
     110. Plaintiff’s credit score has remained at a low level as a result of the King and Grant
12
          reporting, preventing her from rebuilding her credit and impacting her ability to obtain a
13
          more favorable interest rate on extensions of credit and qualify for an apartment lease.
14
     111. The actions of Equifax, TransUnion, Grant, and King as alleged herein are acts in
15
          violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
16

17                                   FIRST CAUSE OF ACTION
                        (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
18
                                             Against Defendants)
19
          Equifax and TransUnion – Failure to Assure Credit Reporting Accuracy.
20
     112. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
21
          above as though fully set forth herein.
22
     113. Equifax and TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish and/or to
23
          follow reasonable procedures to assure maximum possible accuracy in the preparation of
24
          Plaintiff’s credit reports and credit files it published and maintained concerning Plaintiff.
25
     114. Had Equifax and TransUnion maintained reasonable procedures to assure maximum
26        accuracy Equifax and TransUnion would never have allowed Defendants King and Grant
27        to report the account as described herein.
28




                                                      12
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 13 of 20



1    115. As a result of Equifax and TransUnion’s violation of 15 U.S.C. § 1681e(b), Plaintiff
2         suffered actual damages, including but not limited to: diminished credit, damage to
3         reputation, embarrassment, humiliation, and other mental and emotional distress.
4                 Willfulness

5    116. The violations described herein by Equifax and TransUnion were willful, specifically the
          Credit Bureaus have intentionally and purposefully set up a system where inaccuracies
6
          are not only probable but inevitable.
7
     117. Equifax and TransUnion intentionally send consumer disputes to employees who do not
8
          live within the continental United States.
9
     118. This is done intentionally to hide and or subvert a consumer’s ability to confront
10
          individual directly responsible for approving accurate reporting.
11   119. These employees for Defendant Equifax and TransUnion receive little to know training
12        concerning how to accurately report consumer debt.
13   120. Instead these employees are simply instructed to parrot whatever information a data
14        furnisher provides regardless of whether or not that information is accurate. See Saez v.

15        Trans Union, LLC, 621 F.Supp. 2d 1074, 1083, 1088 (D.Or. 2007); Grigoryan v.

16
          Experian Info. Sols., Inc., 84 F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi
          Avetisyan v. Experian Info Sols., No. CV 14-05276-AB (ASX)
17
     121. Equifax and TransUnion employees are regularly expected to review and approve over 90
18
          disputes per day rendering less than five minutes to review, investigate, and respond to
19
          each dispute received.
20
     122. Equifax and TransUnion have intentionally setup this system in order to undermine, hide,
21
          and otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
22   123. Equifax and TransUnion also allowed data furnishers to report these accounts post
23        chapter 7 discharge with actual knowledge of Plaintiff’s chapter 7 filing and subsequent
24        discharge.

25   124. Equifax and TransUnion knew Plaintiff filed bankruptcy and received a discharge and yet

26
          somehow allowed King to report inaccurately and obviously outside of recognized
          industry standards.
27
     125. Given that Equifax and TransUnion helped draft the CRRG, and Plaintiff specifically
28
          referenced industry guidelines in the dispute letter Experian knew that the King account


                                                   13
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 14 of 20



1         was not reporting in a manner consistent with industry standards i.e. accurate, but chose
2         to do nothing.
3    126. Consequently, Defendants Equifax and TransUnion is liable for punitive damages in an
4         amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,

5         Equifax and TransUnion were at least negligent, which entitles Plaintiff to recovery
          under 15 U.S.C. § 1681o.
6
     127. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
7
          fees from Equifax and TransUnion in an amount to be determines by the Court pursuant
8
          to 15 U.S.C. § 1681n and § 1681o.
9
                                  SECOND CAUSE OF ACTION
10                   (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                                           Against Defendants)
11
          King and Grant – Failure to Reinvestigate.
12

13   128. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
          above as though fully set forth herein.
14
     129. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from providing any
15
          information relating to a consumer to any consumer reporting agency if the person knows
16
          or has reasonable cause to believe that the information is inaccurate or misleading and
17
          requires a furnisher to update and or correct inaccurate information after being notified
18
          by a consumer reporting agency of a dispute by a consumer.
19   130. Defendants King and Grant violated section 1681s-2(b) by failing to conduct a reasonable
20        investigation and re-reporting misleading and inaccurate account information.
21   131. The CRAs provided notice to King and Grant that Plaintiff was disputing the inaccurate
22        and misleading information, but King failed to conduct a reasonable investigation of the

23        information.
     132. Based on Plaintiff’s dispute, King and Grant should both have known its accounts were
24
          included in Plaintiff’s Chapter 7 discharge.
25
     133. The most basic investigation would include a simple review of well-established credit
26
          reporting industry standards.
27
     134. Plaintiff alleges King and Grant did not review well established industry standards for
28
          credit reporting.


                                                    14
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 15 of 20



1    135. If King and Grant had reviewed such standards King and Grant would have seen its
2         reporting was not in compliance and consequently inaccurate and or incomplete.
3    136. Such an investigation would be unreasonable.
4    137. Plaintiff also alleges that King and Grant did not investigate whether Plaintiff filed for

5         bankruptcy and whether a discharge was entered.
     138. The lack of investigation is unreasonable.
6
     139. Plaintiff further alleges that King and Grant have not properly trained those directly
7
          investigating disputes on Metro 2 generally or credit reporting industry standards and as
8
          such have developed reckless policies and procedures.
9
          Equifax and TransUnion – Failure to Reinvestigate Disputed Information.
10
     140. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
11
          above as though fully set forth herein.
12
     141. After Plaintiff disputed the accounts mentioned above, Equifax and TransUnion were
13
          required to conduct a reasonable investigation and to delete any information that was
14        not accurate under 15 USC 1681i-(a)1.
15   142. Equifax and TransUnion failed to conduct a reasonable investigation and failed to
16        correct the misleading and or inaccurate statements on the account within the
17        statutory time frame or at all.

18   143. Plaintiff alleges that Equifax and TransUnion have its own independent duty to
          conduct a reasonable investigation 15 USC 1681i-(a)1.
19
     144. Equifax and TransUnion is not a passive entity bound to report whatever information
20
          data furnishers, such as King and Grant, provides.
21
     145. Plaintiff alleges that Equifax and TransUnion is readily familiar with Metro 2
22
          guidelines and credit reporting industry standards given that Experian helped draft
23
          said guidelines.
24   146. In fact, Equifax and TransUnion sponsors and authorizes workshops hosted by the
25        CDIA that teach the following to Data Furnishers:
26            a.   Do not report delinquencies post-petition pre discharge in the payment
27                 history section regardless of Chapter 7 or Chapter 13. Instead report the Metro

28                 2 indicator E once a discharge is entered.



                                                    15
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 16 of 20



1             b. The above reporting is the correct and accurate way to report debts included in
2                  consumer bankruptcy filings.
3    147. Given the aforementioned, Plaintiff alleges that Equifax can and does suppress
4         inaccurate information from being reported when DFs provide inaccurate

5         information.
     148. Equifax and TransUnion can and do instruct DFs on how to properly report certain
6
          accounts from time to time upon request from the DF.
7
     149. Equifax and TransUnion failed to conduct a reasonable investigation because any
8
          basic investigation would have uncovered that certain DFs were not following credit
9
          reporting industry standards.
10
     150. Equifax and TransUnion would have known that Plaintiff filed for Chapter 7 based on
11        multiple other accounts reporting as much.
12   151. Equifax and TransUnion would have known that Plaintiff received a chapter 7
13        discharge based on multiple other accounts reporting as much.
14   152. Equifax and TransUnion would have known that failure to report a CII given that a

15        Chapter 7 was filed did not comply with industry standards.

16
     153. In fact, Equifax and TransUnion both knew plaintiff filed for chapter 7 bankruptcy
          because its own public records section reflects that Plaintiff filed bankruptcy.
17
     154. Equifax and TransUnion therefore did not do the most basic investigation regarding
18
          credit reporting industry standards otherwise the aforementioned would have been
19
          uncovered.
20
     155. Equifax and TransUnion intentionally, willfully or with reckless disregard for
21
          Plaintiff’s accuracy did no investigation whatsoever given that Equifax and
22        TransUnion general policy is to simply parrot whatever information a data-furnishers
23        sends.
24   156. Such policy and procedure inherently leads to inaccurate information being reported

25        and therefore such an investigation is wholly unreasonably and reckless i.e. willful.

26
                                    THIRD CAUSE OF ACTION
                      (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
27                                          Against Defendants)

28        Equifax and TransUnion – Failure to Review and Consider All Relevant
          Information.

                                                     16
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 17 of 20



1

2
     157. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
          above as though fully set forth herein.
3
     158. Equifax and TransUnion violated 15 U.S.C. § 1681i(a)(4) by failing to review and
4
          consider all relevant information submitted by Plaintiff.
5
     159. As a result of Equifax and TransUnion’s violations of 15 U.S.C. § 1681i(a)(4), Plaintiff
6
          suffered actual damages, including but not limited to, damage to reputation,
7
          embarrassment, humiliation, and other mental and emotional distress.
8    160. The violations by Equifax and TransUnion were willful, rendering each of the
9         Defendants individually liable for punitive damages in an amount to be determines by the
10        Court pursuant to 15 U.S.C. § 1681n.
11   161. In the alternative, Equifax and TransUnion were negligent, which entitles Plaintiff to

12
          recovery under 15 U.S.C. § 1681o.
     162. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
13
          fees from Equifax and TransUnion in an amount to be determines by the Court pursuant
14
          to 15 U.S.C. § 1681n and § 1681o.
15
                                  FOURTH CAUSE OF ACTION
16                 (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                                           Against Defendants)
17
          Equifax and TransUnion – Failure to Delete Disputed and Inaccurate
18
          Information.
19
     163. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
20
          above as though fully set forth herein.
21
     164. Equifax and TransUnion violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly
22
          delete the disputed inaccurate items of information from Plaintiff’s credit file or modify
23        the item of information upon a lawful reinvestigation.
24   165. As a result of Equifax and TransUnion’s violations of 15 U.S.C. § 1681i(a)(5)(A),
25        Plaintiff suffered actual damages, including but not limited to, damage to reputation,
26        embarrassment, humiliation, and other mental and emotional distress.

27   166. The violations by Equifax and TransUnion were willful, rendering each of the
          Defendants individually liable for punitive damages in an amount to be determines by the
28
          Court pursuant to 15 U.S.C. § 1681n.

                                                    17
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 18 of 20



1    167. In the alternative, Equifax and TransUnion were negligent, which entitles Plaintiff to
2         recovery under 15 U.S.C. § 1681o.
3    168. Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s
4         fees from Equifax and TransUnion in an amount to be determines by the Court pursuant

5         to 15 U.S.C. § 1681n and § 1681o.
                                         FIFTH CAUSE OF ACTION
6
                       (Violation of California Consumer Credit Reporting Agencies Act
7                           California Civil Code § 1785.25(a) Against Defendants)

8         King and Grant – Reporting Inaccurate Information to CRAs.
9
     169. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
10
          above as though fully set forth herein.
11
     170. In the regular course of its business operations, King and Grant routinely furnish
12
          information to credit reporting agencies pertaining to transactions between Defendants
13
          and Defendant’s consumers, so as to provide information to a consumer’s credit
14
          worthiness, credit standing and credit capacity.
15
     171. King and Grant intentionally and knowingly reported misleading and inaccurate
16
          account information to the CRAs that did not follow with well-established industry
17
          standards.
18
     172. Plaintiff alleges that King and Grant re-reported the information contained herein in
19
          violation of California Civil Code § 1785.25(a).
20
     173. Plaintiff also allege that King and Grant both had reason to know that the information
21
          reported on Plaintiff’s accounts were misleading, inaccurate, and incomplete.
22
     174. Plaintiff allege that King and Grant had reason to know that by not complying with
23
          well-established industry standards lenders will draw a more negative inference with
24
          respect to Plaintiff’s credit worthiness.
25
     175. Plaintiff alleges that the dispute letters from all three credit reporting agencies, the
26
          consumer data industry resource guide, and results of its investigation should have
27
          provided notice to King and Grant of its misleading and inaccurate reporting.
28




                                                      18
            Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 19 of 20



1
     176. King and Grant both failed to notify Equifax and TransUnion that the information King
2
          and Grant re-reported was inaccurate before the end of 30 business days, in violation of
3
          California Civil Code § 1785.25(a).
4
     177. King and Grant’s communications of false information, and repeated failures to
5
          investigate, and correct their inaccurate information and erroneous reporting were done
6
          knowingly, intentionally, and in reckless disregard for their duties and Plaintiff’s rights.
7
     178. As a direct and proximate result of King and Grant’s willful and untrue
8
          communications, Plaintiff has suffered actual damages including but not limited to
9
          reviewing credit reports from all three consumer reporting agencies, time reviewing
10
          reports with counsel, sending demand letters, diminished credit score, denial of credit,
11
          and such further expenses in an amount to be determined at trial.
12
          Wherefore, Plaintiff prays for judgment as hereinafter set forth.
13
                                      PRAYER FOR RELIEF
14
          WHEREFORE, Plaintiff prays for judgment as follows:
15
              1. For preliminary and permanent injunctive relief to stop Defendants from
16
                 engaging in the conduct described above;
17
              2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n and
18
                 California Civil Code § 1785.31;
19
              3. Award punitive damages in order to deter further unlawful conduct pursuant to
20
                 15 U.S.C. § 1681n; and California Civil Code § 1785.31
21
              4. Award attorney’s fees and costs of suit incurred herein pursuant to 15 U.S.C. §
22
                 1681n & o; California Civil Code § 1785.31;
23
              5. For determination by the Court that Creditor’s policies and practices are
24
                 unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
25
              6. For determination by the Court that Creditor’s policies and practices are
26
                 unlawful and in negligent violation of 15 U.S.C. § 1681o.
27

28                                                       Gale, Angelo, Johnson, & Pruett, P.C.
          Dated: October 3, 2019                         /s/ Joe Angelo


                                                    19
      Case 3:19-cv-06331-JSC Document 1 Filed 10/03/19 Page 20 of 20



1                                                Joe Angelo
2
                                                 Elliot Gale
                                                 Attorneys for Plaintiff
3

4                             DEMAND FOR JURY TRIAL

5    Plaintiff hereby demands trial of this matter by jury.
                                                    Gale, Angelo, Johnson, & Pruett, P.C.
6

7    Dated: October 3, 2019                      /s/ Joe Angelo
                                                 Joe Angelo
8                                                Elliot Gale
9
                                                 Attorneys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            20
